Allowable Subject Matter
Claims 1-5, 8-14, 21-24, 27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is to Milbocker et al. (US 2014/0271503) which teaches a sunscreen composition comprising a skin bonding mixture comprising a polymerization product of at least one polyol (poloxmaer) and a diisocyanate and a UV absorber. However, the claimed invention is considered allowable as the insect-repellent composition of the instant compounds are considered novel as the identified insect-repellent molecules are considered non-obvious from the sunscreen composition described by Milbocker. Thus, for at least this reason, the invention is considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE A PURDY/Primary Examiner, Art Unit 1611